—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered October 23, 1995, convicting him of burglary in the second degree, attempted burglary in the third degree, criminal mischief in the fourth degree, and criminal possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for *488appellate review, without merit, or do not require reversal.
Miller, J. P., Altman, Krausman and Luciano, JJ., concur.